Barrows, J.,
concurred in the result, because there was no evidence to connect the merchant with the peddler, except the inadmissible statement of the defendant that the peddler said he was the agent for the merchant, which should have been stricken out.
Dickerson, J.,
non-concurred, on the grounds that the statement that “ the goods were manufactured from the best material” was an assertion of a material fact known by him to be false, but not known or determinable by the defendant on inspection of the goods; and that the facts should be submitted to the jury on the question of notice.